Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to dismiss the petition challenging the determination dismissing petitioner from the physician assistant program at respondent Daemen College. “[I]n the absence of demonstrated bad faith, arbitrariness, capriciousness, irrationality or a constitutional or statutory violation, a student’s challenge to a particular grade or other academic determination relating to a genuine substantive evaluation of the student’s academic capabilities, is beyond the scope of judicial review” (Matter of Susan M. v New York Law School, 76 NY2d 241, 247). Petitioner failed to demonstrate the presence of any of those elements. Rather, the allegations in the petition “go to the heart of [respondents’] substantive evaluation of the petitioner’s academic performance and as such, are beyond judicial review” (Matter of Susan M. v New York Law School, supra, at 247). (Appeal from Judgment of Supreme Court, Erie County, Sconiers, J. — CPLR art 78.) Present — Green, J. P., Wisner, Kehoe and Lawton, JJ.